Case 3:21-cv-30071-KAR Document1 Filed 06/21/21 Page 1 of6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

LAWRENCE BOATWRIGHT
Plaintiff, CIVIL ACTION NO. 3.3\-cv- 2007
Vv.

SC HOME OFFER, LLC, and
BERKSHIRE PROPERTY
MANAGERS, INC.
Defendants.

Nee ee OO OS

PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

NOW COMES the Plaintiff, Lawrence Boatwright, by and through his attorneys, Robert
A. DiTusa, Esq., and Laura D. Mangini, Esq. and sues the Defendants, SC Home Offer,
LLC, and Berkshire Property Managers, Inc., and alleges, avers, and states as follows:

PARTIES

1. The Plaintiff, Lawrence Boatwright, is a natural person and resident of Bronx,
New York. At all time referred to in this Complaint, Boatwright was a resident of
the State of Massachusetts and the United States of America.

2. The Defendant, SC Home Offer, LLC is a limited liability company with a
Registered Agent listed as Daniel D’Ambrosio, 110 Sentinel Court, Simpsonville,
South Caroline.

3. The Defendant, Berkshire Property Managers, Inc., is a domestic profit
corporation with a Registered Agent listed as Matthew Powers, 429 North Street,
Pittsfield, MA 01201.

JURISDICTION:
4. Jurisdiction is conferred on this Court by 28 U.S.C. §1332 (diversity jurisdiction).
VENUE

5. This action is properly brought in the Western Division of the United States

District Court for the District of Massachusetts under 28 U.S.C. §§1391(b)(1) and

(2) because the events at issue in this case arose and transpired in the Western
Division of the District of Massachusetts.
10.

1].

12.

13.

14.

15.

Case 3:21-cv-30071-KAR Document 1 Filed 06/21/21 Page 2 of 6

FACTS

This is an action for damages in excess of the minimum jurisdictional limits of
this Court of $75,000.00, exclusive of interests and costs.

At all time relevant to this Complaint, Plaintiff, Lawrence Boatwright, was a
tenant of 2 Weller Avenue, Pittsfield, Massachusetts.

At all times relevant to this Complaint, Defendant, SC Home Offer, LLC, owned,
managed, operated, maintained and/or controlled the subject premises where this
incident took place, and where Plaintiff resided, and exercised jurisdiction and
control over the functioning of the property.

Defendant, SC Home Offer, LLC, held its rental property out to the public,
including the Plaintiff, as a safe and secure residential apartment and encouraged
members of the public to lease rental units.

At all times relevant to this Complaint, Defendant, Berkshire Property Managers,
Inc., entered into a contract with Defendant, SC Home Offer, LLC, to serve as the
property management company for the rental property located at 2 Weller
Avenue, Pittsfield, Massachusetts.

At all times relevant to this Complaint, Defendant, Berkshire Property Managers,
Inc., operated, managed, maintained, supervised, and/or controlled the premises
located at 2 Weller Avenue, Pittsfield, Massachusetts.

On or about October 7, 2020, Plaintiff, Lawrence Boatwright, was lawfully in his
2"! Floor Apartment at 2 Weller Avenue, Pittsfield, Massachusetts.

In the months prior to October 7, 2020, Plaintiff, Lawrence Boatwright, and his
wife, Charest Boatwright, complained on multiple occasions to Defendant,
Berkshire Property Managers, Inc., about the condition of the door to the 2™ floor
apartment, to wit: that the door would not lock properly and therefore could not
be properly secured.

On October 7, 2020, at approximately 8:30 A.M., an individual, Stephen Moss,
broke into the second floor apartment of 2 Weller Avenue, and viciously attacked
Plaintiff, Lawrence Boatwright.

Stephen Moss was able to break into the apartment because the door to the and
floor apartment could not be properly secured.
Case 3:21-cv-30071-KAR Document 1 Filed 06/21/21 Page 3 of 6

COUNT I
NEGLIGENCE
Boatwright v. SC Home Offer, LLC

16. The Plaintiff, Lawrence Boatwright, restates and realleges the statements made in
paragraphs 1 through 15 of Plaintiff's Complaint and incorporates them by
reference.

17. Defendant, SC Home Offer, LLC, had a duty to the Plaintiff to maintain the
premises in a reasonably safe condition.

18. Defendant, SC Home Offer, LLC, had a further non-delegable duty to provide
reasonable security measures, to wit: a dwelling unit capable of being secured
against unlawful entry and entry doors which were capable of being secured from
unlawful entry.

19. Defendant, SC Home Offer, LLC, breached its duties owed to Plaintiff by
committing the following negligent acts or omissions, including, but not limited
to:

a. Negligently failed to maintain the premises in a reasonably safe condition
in accordance with the Massachusetts Sanitary Code;

b. Negligently failing to provide a dwelling unit capable of being secured
against unlawful entry;

c. Negligently failing to provide tenants entry doors which were capable of
being secured from unlawful entry;

d. Negligently failed to properly maintain and repair the premises in a
reasonable manner which allowed criminals and trespassers to enter the
property;

e. Such other negligent and improper actions as may be discovered in further
investigation and pre-trial discovery of this claim.

20. As a direct result of the aforementioned negligence, the Plaintiff sustained serious
personal injuries, including but not limited to multiple orbital and maxiofacial
fractures; punctured lung, traumatic brain injury, cervical spine injury, spleen
laceration, liver laceration, and memory loss.

21. As a proximate result of said injuries, the Plaintiff has incurred and continues to
incur medical bills and lost wages, and suffered and continues to suffer
impairments to his ability to enjoy life and his usual activities.

WHEREFORE, the Plaintiff, Lawrence Boatwright, prays for judgment against the
Defendant, SC Home Offer, LLC, in reasonable amount, together with interest, costs,
expert witness fees, attorneys fees, and such other and further relief as the Court may
deem just and proper.
Case 3:21-cv-30071-KAR Document1 Filed 06/21/21 Page 4 of 6

COUNT II
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
Boatwright v. SC Home Offer, LLC

22. The Plaintiff, Lawrence Boatwright, restates and realleges the statements made in
paragraphs 1-21 of Plaintiff's Complaint and incorporates them by reference.

23. Due to Defendant, SC Home Offer, LLC’s negligence, the Plaintiff was caused to
sustain emotional distress.

24. A reasonable person would have suffered emotional distress under the
circumstances in which the Plaintiff suffered emotional distress.

25. As a result of the emotional distress, the Plaintiff has undergone medical
treatment and incurred medical expenses.

WHEREFORE, the Plaintiff, Lawrence Boatwright prays for judgment against the
Defendant, SC Home Offer, LLC, in reasonable amount, together with interest, costs,
expert witness fees, attorneys fees, and such other and further relief as the Court may
deem just and proper.

COUNT III
NEGLIGENCE
Boatwright v. Berkshire Property Managers, Inc.

26. The Plaintiff, Lawrence Boatwright, restates and realleges the statements made in
paragraphs | through 25 of Plaintiff's Complaint and incorporates them by
reference.

27. Defendant, Berkshire Property Managers, Inc., had a duty to the Plaintiff to
maintain the premises in a reasonably safe condition.

28. Defendant, Berkshire Property Managers, Inc., had a further duty to provide
reasonable security measures, to wit: a dwelling unit capable of being secured
against unlawful entry and entry doors which were capable of being secured from
unlawful entry.

29. Defendant, Berkshire Property Managers, breached its duties owed to Plaintiff by
committing the following negligent acts or omissions, including, but not limited
to:

a. Negligently failed to maintain the premises in a reasonably safe condition
in accordance with the Massachusetts Sanitary Code;
Case 3:21-cv-30071-KAR Document1 Filed 06/21/21 Page 5 of 6

b. Negligently failing to provide a dwelling unit capable of being secured
against unlawful entry;

c. Negligently failing to provide tenants entry doors which were capable of
being secured from unlawful entry;

d. Negligently failed to properly maintain and repair the premises in a
reasonable manner which allowed criminals and trespassers to enter the
property;

e. Such other negligent and improper actions as may be discovered in further
investigation and pre-trial discovery of this claim.

30. As a direct result of the aforementioned negligence, the Plaintiff sustained serious
personal injuries, including but not limited to multiple orbital and maxiofacial
fractures; punctured lung, traumatic brain injury, cervical spine injury, spleen
laceration, liver laceration, and memory loss.

31. As a proximate result of said injuries, the Plaintiff has incurred and continues to
incur medical bills and lost wages, and suffered and continues to suffer
impairments to his ability to enjoy life and his usual activities.

WHEREFORE, the Plaintiff, Lawrence Boatwright, prays for judgment against the
Defendant, Berkshire Property Managers, Inc., in reasonable amount, together with
interest, costs, expert witness fees, attorneys fees, and such other and further relief as the
Court may deem just and proper.

COUNT IV
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
Boatwright v. Berkshire Property Managers, Inc.

32. The Plaintiff, Lawrence Boatwright, restates and realleges the statements made in
paragraphs 1-31 of Plaintiff's Complaint and incorporates them by reference.

33. Due to Defendant, Berkshire Property Managers, Inc.’s negligence, the Plaintiff
was caused to sustain emotional distress.

34. A reasonable person would have suffered emotional distress under the
circumstances in which the Plaintiff suffered emotional distress.

35. As a result of the emotional distress, the Plaintiff has undergone medical
treatment and incurred medical expenses.

WHEREFORE, the Plaintiff, Lawrence Boatwright prays for judgment against the
Defendant, Berkshire Property Managers, Inc., in reasonable amount, together with
interest, costs, expert witness fees, attorneys fees, and such other and further relief as the
Court may deem just and proper.
Case 3:21-cv-30071-KAR Document 1 Filed 06/21/21 Page 6 of 6

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court enter judgment against
Defendants jointly and severally on all counts of this complaint and:

a) Award compensatory damages;

b) Award interest and costs of this action to Plaintiff;
c) Award attorneys’ fees to Plaintiff; and
d) Award such other relief which this Court deems just and proper

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY

3 Ni
Dated: \
ur

/s/ Laura D. Mangini, Esq.

Laura D. Mangini, Esq., BBO # 684620
Alekman DiTusa, LLC

1550 Main Street, Suite 401
Springfield, MA 01103

(413) 781-0000

(413) 827-0266 Fax
laura@alekmanditusa.com

Respectfully Submitted
Lawrence Boatwright
By his attorneys,

/s/ Robert A. DiTusa, Esq.

Robert A. DiTusa, Esq. BBO# 649218
Alekman DiTusa, LLC

1550 Main Street, Suite 401
Springfield, MA 01103

(413) 781-0000

(413) 827-0266 Fax
robert@alekmanditusa.com
